Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-19 are pending in this office action. 
In view of the Appeal Brief filed on 10/22/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Tamara Kyle

Supervisory Patent Examiner, Art Unit 2156


Response to Arguments
 
3.	Applicant's arguments with respect to features in claims 1, 8, and 15 relating to 103 rejection have been considered but are moot in view of the new ground(s) of rejection.

For the Cited art rejection, respectfully, the proposed  combination of Collins and Semturs does not teach or suggest the claimed limitation “determining, using a knowledge graph, a measure of a relationship between the entities in the query; identifying a replacement entity for a first entity of the entities in the query, wherein the replacement entity is determined to improve the measure of the relationship between the entities when the first entity is replaced by the replacement entity” as claimed in Claim 1 and essentially as claimed in Claims 8 and 15.
Examiner respectfully disagree all allegations as argued. Examiner, in his/her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art. Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See. MPEP 2111[R-1] Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification'. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1969).
In response to applicant's argument, Collins teaches a first-party search service may be configured to use search entities to represent concepts (e.g., errors are not spelling errors, rather they reflect a genuine confusion between named entities or concepts) that underlie search queries (column 2, lines 54-64). Search service may be configured to identify one or 
Semturs also teaches entity database may store, relate, manage, and/or provide information associated with one or more entities. In certain aspects, an entity may reflect a person, place, or thing, an entity may be reflect a piece of literature, an organization, a political body or party, a quality, an idea, a concept (e.g., errors are not spelling errors, rather entities or concepts) or any combination thereof (column 6, lines 38-50). The process may then search for new entity candidates in some or all of the sections. As new entity candidates may reflect n-grams potentially containing or representing a new entity. For example, in connection with entities, the n-grams may be specific, referring to a particular object or instance of a more general class of entities. In other embodiments, the n-grams may be more general, referring to a potential entity class, or any other entity such as a thing or concept (e.g., entities or concepts) (column 17, lines 28-44).
For the Cited art rejection, Collins teaches a method of matching an item in a feed to a search entity. The method includes identifying a unique search entity using the identification data and item type for a feed item, the search entity corresponding to a named entity in the physical world. The method further includes generating an entity-action pair that includes the identified search entity and the online action of the feed item (column 1, lines 21-34). In response to receiving a search query from client device, search service may match the search query to the index, to determine the best matching webpages or other services from content sources, the received search query may be in text form or may be converted into text form by 
Semturs teaches identifying entities over computer networks and determining their class types and attributes may provide one or more technical advantages and improvements. It may prove advantageous to maintain indexed, up-to-date database structures to provide users with current, relevant search results in response to their queries. This advantage may be particularly pertinent with respect to newly discovered entities and relationships in light of trending (column 3, line 59 to column 4, line 3). A low association score may indicate that a data source on which a relationship is based is generally untrustworthy or unreliable. In other embodiments, the association score may reflect a combination of many such factors, a system may update and modify association scores over time (column 11, lines 24-65). Process may refer to context graphs to find the identified context, determine the context is associated with a context class. Identifying one or more contexts of a section may supplement, replace (e.g., replacement entity), or other processes for detecting new entity candidates. In some embodiments, a known entity may represent an entity already included in an entity model such as a knowledge graph or other data structure stored in entity database. Process may determine or assume that similar entities typically appear close to one another based on historical or co-occurrence analyses, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 1-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method comprising: 
receiving, by a computer system configured to generate search result, a query;
identifying a plurality of entities in the query; 
 determining, using a knowledge graph, a measure of a relationship between the entities in the query; 
identifying a replacement entity for a first entity of the entities in the query, wherein the replacement entity is determined to improve the measure of the relationship between the entities when the first entity is replaced by the replacement entity; and 
generating a search result using the query modified by the replacement entity, which replaces the first entity in the query”.  
(Step 1) The claim recites “A method comprising: receiving, by a computer system configured to …” as drafted, is a method, which is a statutory category of invention.
 (Step 2A-Prong One) The limitation of “receiving, by a computer system configured to generate search result, a query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing system,” “memory,” “network adapter,” and “processing unit” (e.g., “processor”) (paragraph 0044, or elements in figure 1)” language, “identifying” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system,” “memory,” “network adapter,” and “processor,” language in figure 1, “identifying” in the context of this claim encompasses the user manually detect a change within the storage based on measure of the relationship between the entities in the query (e.g. when the measure of the relationship is updated, user reads the updated change and detect the change in his mind).
Similarly, the limitation of “determining, using a knowledge graph, a measure of a relationship between the entities in the query” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing system,” “memory,” “network adapter,” and “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system,” “memory,” “network adapter,” and “processor,” language, “determining” in the context of this claim encompasses the user manually determining contextual using a knowledge graph measure of the relationship between the entities in the query (e.g. user looks at knowledge graph and determining contextual entities, such as measure of the relationship between the entities in the query of the user who made the replacement).
Mental Processes” grouping of abstract ideas.
The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows user to determine based on a knowledge graph measure of a relationship between the entities (e.g. generating a search result using the query modified by the replacement entity, which replaces the entity in the query), and communicating (e.g. a network adapter providing the query) a notification to user (e.g. receive by a computer system) which is a method of manage data required service levels. The mere nominal recitation of generic computer components, “computing system,” “memory,” “network adapter,” and “processor,” does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computing system,” “memory,” “network adapter,” and “processor,” to perform the “receiving,” “identifying,” “determining,” and “generating,” steps. The “computing system,” “memory,” “network adapter,” and “processor,” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “identifying a replacement entity for a determining, or identifying data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “generating a search result,” which is using the query modified by the replacement entity and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing system,” “memory,” “network adapter,” and “processor,” to perform the “receiving,” “identifying,” “determining,” and “generating,” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “determining,” and “generating,” steps are Mere generate data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “generate” is not sufficient to amount to significantly more than the judicial exception because “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “wherein the search result is an answer to the query.”
(Step 1) The same analysis from the independent claim applies here, the claim as 
(Step 2A-Prong One) The limitation of “wherein the search result is an answer to the query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “search result” in the context of this claim encompasses the user manually processor at least one of a creation of the result, a measure of a relationship between the entities in the query cause a modification of the query statement (e.g. when the search result is an answer to the query in his mind).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “an answer to the query” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “search” step amounts to no more than mere instructions to apply the exception using 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 3 recites “wherein the search results is communicated to a device providing the query”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “communicated to a device providing the query” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “communicate” in the context of this claim encompasses the user manually “communicate an event state of the unstructured storage object stored within the log file to detect the change to the unstructured storage object.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “communicate” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites “communicating the replacement entity for the first entity to a device providing the query to the computer system; and receiving, by the computer system, from the device providing the query, a confirmation of the replacement entity for the first query, wherein the search result is generated by the computer system upon receiving the confirmation.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements, “communicating the replacement entity for the first entity to a device providing the query to the computer system; and receiving, by the computer system, from the device providing the query, a confirmation of the replacement entity  step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of communicating the replacement entity for the entity and receiving from the device providing the query, a confirmation of the replacement entity in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to transmit or receive data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Additionally, the additional element – “…communicating the replacement entity for the first entity to a device providing the query to the computer system; and receiving, by the computer system, from the device providing the query, a confirmation of the replacement entity for the first query, wherein the search result is generated by the computer system upon receiving the confirmation” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “store” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “communicate” only add well-understood, routine and conventional activities creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 5 recites “wherein identifying the replacement entity for the first entity of the entities comprises iteratively considering each entity of the plurality of entities”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein identifying the replacement entity for the first entity of the entities comprises iteratively considering each entity of the plurality of entities,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a identify data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an iteratively update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “identify” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “iteratively” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of transmitting notification in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, identify, or iterative data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception 
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 recites “wherein identifying the replacement entity for the first entity of the entities comprises iteratively considering each entity of the plurality of entities until the replacement entity is determined”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein identifying the replacement entity for the first entity of the entities comprises iteratively considering each entity of the plurality of entities until the replacement entity is determined,” where merely describes how to generally identify, receive, or analysis data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an iteratively update and determine process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “identify”, and “determine” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “iteratively” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of transmitting notification in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, identify, or iterative data) or simply adding a general purpose computer or computer components after does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception because “identify” and “determine” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or identify data over a network…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites “wherein the measure of the relationship is identified by determining a group proximity of the entities,”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
measure of the relationship is identified by determining a group proximity of the entities,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to measure, identify and determine data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an iteratively analysis process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “measure”, and determine” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “iteratively” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of transmitting notification in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception because “measure” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Measure or identify data over a network…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 8 is recites “A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method …” which is just type of information.
For the above reason, the limitation does not change the result of the analysis from the independent claim 1. Therefore, Claim 8 with incorporated claim limitations from the independent claim, is directed to an abstract idea. The claim is not patent eligible.
For claims 9-14, there are medium claims having similar limitations as cited in claims 2-7. Thus, claims 9-14 also rejected under the same analysis as explained in the rejection of rejected claims 2-7.
Claim 15 is recites “A method performed by a computer server configured to generate a search result in response to a query received from a client device…” which is just type of 
For the above reason, the limitation does not change the result of the analysis from the claim 1+2+3. Therefore, Claim 15 with incorporated claim limitations from the independent claim 1, and 2+3, is directed to an abstract idea. The claim is not patent eligible.
For claims 16-19, there are medium claims having similar limitations as cited in claims 4-7. Thus, claims 16-19 also rejected under the same analysis as explained in the rejection of rejected claims 4-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.	Claims 1-3, 5-10, 12-15, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins et al. (US Patent No. 9,953,085 B1, hereinafter “Collins”) in view of Semturs et al. (US Patent No. 10,198,491 B1, hereinafter “Semturs”) and Kuriakose et al. (US Patent Publication No. 2014/0379755 A1, hereinafter “Kuriakose”).
 As to Claim 1, Collins teaches the claimed limitations:

“Receiving, by a computer system configured to generate search result, a query” as a method of matching an item in a feed to a search entity. The method includes identifying a unique search entity using the identification data and item type for a feed item, the search entity corresponding to a named entity in the physical world. The method further includes generating an entity-action pair that includes the identified search entity and the online action of the feed item (column 1, lines 21-34). A client device may receive first-party and third-party content for presentation to a user. As used herein, first-party content refers to the primary online content requested by a client device, such as a search result screen provided by a search service to the client device (column 2, lines 25-36).
“identifying a plurality of entities in the query” as after identifying the most relevant search entity to a received query, search service may rank any online actions or other search entities related to the entity (column 1, lines 21-34), (column 2, lines 25-36), (column 8, line 65 to column 9, line 28).
 “Determining, using a knowledge graph, a measure of a relationship between the entities in the query” as a first-party search service may be configured to use search entities to represent concepts that underlie search queries (column 2, lines 54-64). In response to receiving a search query from client device, search service may match the search query to the index, to determine the best matching webpages or other services from content sources, the received search query may be in text form or may be converted into text form by search service (column 6, line 45-60). Search service may conduct a content auction as a second-price auction. For example, a click through rate (e.g., a measure of how likely a user is to click on the provider's content) may be used in addition to the provider's content auction bid to determine whether or not the provider's content will be shown with the search results. In other words, the highest auction bid may nonetheless be passed over for content selection if the provider has a 
Collins does not explicitly teach the claimed limitation “identifying a replacement entity for a first entity of the entities in the query, wherein the replacement entity is determined to improve the measure of the relationship between the entities when the first entity is replaced by the replacement entity”.
Semturs teaches identifying entities over computer networks and determining their class types and attributes may provide one or more technical advantages and improvements. For example, it may prove advantageous to maintain indexed, up-to-date database structures to provide users with current, relevant search results in response to their queries. This advantage may be particularly pertinent with respect to newly discovered entities and relationships in light of trending (column 3, line 59 to column 4, line 3). A low association score may indicate that a data source on which a relationship is based is generally untrustworthy or unreliable. In other embodiments, the association score may reflect a combination of many such factors, a system may update and modify association scores (e.g., improve the measure of the relationship) over time (column 11, lines 24-65). In another example, process may determine that a context is typically associated with a noun based on a frequency or number of co-occurrences between 
Collins and Semturs disclose similar methods and apparatuses for search a knowledge graph for a matching search entity. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include within Collins as described in Semturs perform identify entities over computer networks and determining their class types and attributes provide technical advantages and improvements to maintain indexed, up-to-date database structures (column 3, line 59 to column 4, line 3) in Collins’s method. It would have been obvious to treat Collins and Semturs as related art whereby an improvement on one of the 
Collins teaches “the query modified by the replacement entity, which replaces the first entity in the query” as responsive to identifying the second search entity, a link associated with the second search entity for presenting with the search results corresponding to the first search query on the client device, the link when actuated by the client device causes the first search query to be replaced with a second search query associated with the second search entity and new content items to be selected instead of the first and second content items (claim 13).
Collins does not explicitly teach the claimed limitation “generating a search result using the query modified by the replacement entity, which replaces the first entity in the query”.
Kuriakose teaches the method comprising finding similar elements to the said user keywords by generating all possible paths and then consistently replacing elements bindings with concept bindings to generate new similar queries. The method further comprises dynamically discovering facets or information categories that support incremental user navigation from the nodes of convergence in the results of paths search. The facets are generated by indexing the number of distinct subject entities values to the distinct values for attributes and the distinct values of object entities associated to the subject entity through some predicate. The method further comprising ranking the results based on the number of elements replaced and the match between the kind of relations used in the generated query and relations 
Collins, Semturs, and Kuriakose disclose similar methods and apparatuses for search a knowledge graph for a matching search entity. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include within Collins and Semturs generating a search result using the query modified by the replacement entity as described in Kuriakose based on techniques translating user keywords into semantic queries Further to bridge a gap between user keywords and logic based structured queries by semantic representation of information (paragraph 0010). 
It would have been obvious to treat Collins, Semturs, and Kuriakose as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems. The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one 

As to Claim 2, Collins teaches the claimed limitations:
 	“Wherein the search result is an answer to the query” as (column 3, lines 42-60), (column 6, line 45 to column 7, line 2), (column 8, lines 23-51).
Semturs teaches (column 3, line 59 to column 4, line 3).
Kuriakose teaches (paragraphs 0006, 0034, 0037).
	
As to Claim 3, Collins teaches the claimed limitations:
 	“Wherein the search results is communicated to a device providing the query” as (column 2, lines 25-54).
Semturs teaches (column 5, lines 40-53), (column 23, lines 33-38).

As to Claim 5, Collins teaches the claimed limitations:
 	“Wherein identifying the replacement entity for the first entity of the entities comprises iteratively considering each entity of the plurality of entities” as (column 15, lines 19-67; see also table 1 and table 2, and element 735 of figure 7, repeat process),
	Semturs teaches (column 21, lines 41-56; see also figures 2 and 6), (column 25, lines 19-35).
Kuriakose teaches (paragraphs 0038, 0041, see also element R4 of figure 4).

As to Claim 6, Collins teaches the claimed limitations:

	Semturs teaches (column 7, line 66 to column 8, line 42).
Kuriakose teaches (paragraphs 0038, 0041, see also element R4 of figure 4).

As to Claim 7, Collins teaches the claimed limitations:
“Wherein the measure of the relationship is identified by determining a group proximity of the entities” as (column 10, line 61 to column 11, line 25).
Semturs teaches (column 7, line 66 to column 8, line 42), (column 10, lines 18-36), (column 11, lines 37-65).
Kuriakose teaches (paragraphs 0050, 0058-0063).

As to claims 8-10, and 12-14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-3, and 5-7. In addition, Collins teaches a computer-readable storage medium having machine instructions stored therein, the instructions being executable by one or more processors to cause the one or more processors to perform operations (column 1, lines 48-59). Therefore these claims are rejected for at least the same reasons as claims 1-3, and 5-7.

As to claims 15, and 17-19 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1+3, and 5-7. In addition, Collins teaches systems and methods for a feed upload for search entity based content selection (column 1, lines 21-34). Therefore these claims are rejected for at least the same reasons as claims 1+3, and 5-7.

s 4, 11, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins et al. (US Patent No. 9,953,085 B1) as applied to claims 1, 8, and 15 above, and further in view of Semturs et al. (US Patent No. 10,198,491 B1), Kuriakose et al. (US Patent Publication No. 2014/0379755 A1) and Baisley (US Patent No. 9798829 B1, hereinafter “Baisley”).
As to Claim 4, Collins does not explicitly teach the claimed limitation “communicating the replacement entity for the first entity to a device providing the query to the computer system; and receiving, by the computer system, from the device providing the query, a confirmation of the replacement entity for the first query, wherein the search result is generated by the computer system upon receiving the confirmation”.
Baisley teaches fact templates can be used to confirm or alter the system's interpretation of a column heading with respect to a subject entity and the value for that subject entity in the column. For example, the fact templates can be used in queries and other aspects of the system to display a property of an entity or a relationship between entities as a sentence written in the language of the user (column 9, line 66 to column 10, line 19), (column 12, lines 10-33).
Collins, Semturs, Kuriakose and Baisley disclose similar methods and apparatuses for search a knowledge graph for a matching search entity. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include within Collins and Semturs generating a search result using the query modified by the replacement entity as described in Kuriakose based on techniques translating user keywords into semantic queries Further to bridge a gap between user keywords and logic based structured queries by semantic representation of information (paragraph 0010). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include Baisley’ concept within Collins knowledge graph algorithm to allow non-technical users without data modeling or semantic analysis expertise to import, create, and maintain a knowledge document (column 1, lines 15-28).


As to claim 11 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 4. In addition, Collins teaches a computer-readable storage medium having machine instructions stored therein, the instructions being executable by one or more processors to cause the one or more processors to perform operations (column 1, lines 48-59). Therefore this claim is rejected for at least the same reasons as claim 4.

As to claim 16 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 4. In addition, Collins teaches systems and methods for a feed upload for search entity based content selection (column 1, lines 21-34). Therefore this claim is rejected for at least the same reasons as claim 4.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

02/15/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156